Title: From Thomas Jefferson to Joseph Donath, 9 October 1807
From: Jefferson, Thomas
To: Donath, Joseph


                        
                            Sir
                     
                            Washington Oct. 9. 07
                        
                        Presuming you are still in the line in which I formerly knew & dealt with you, I take the liberty of
                            applying to you for 250 panes of glass 18. I. by 12  I. and 150 panes 12. I. square, to be very exactly cut to their
                            measures, because in the country those who could trim them are few & awkward & occasion great loss. to be of the same
                            quality you formerly furnished me, that is to say Hamburg or Bohemian glass of the middle thickness. let it be well packed
                            and forwarded to messrs: Gibson & Jefferson Richmond for me at Monticello. on furnishing the bill of cost it shall
                            be remitted to you. Accept my salutations
                        
                            Th: Jefferson
                     
                        
                    